DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status

1. 	This office action is in response to the amendment and remarks submitted 11/24/2021.
	
2. 	Claims 1-7, 9 and 22 were previously allowed.

3. 	Claim 11 has been amended; support for claim 11 is found in canceled claim 21 (previously allowable subject matter).
4. 	Claims 8, 10 and 21 have been canceled.
5. 	Claims 1-7, 9, 11-20 are currently pending.

Claim Rejections
6. 	The claim rejection of claims 11-20 are withdrawn because of the amendments to claims.

Allowable Subject Matter
7. 	Claims 1-7, 9, 11-20 are allowed.

8. 	The following is an examiner’s statement of reasons for allowance: 
	a. 	The closest prior art of record, Asai (US 2011/0206948A1). Asai discloses the battery pack (battery block 50), holding device (battery case 75), mounting bracket . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727